Title: To Thomas Jefferson from Edmond Charles Genet, 25 July 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
A Philadelphie le 25 Juillet 1793. l’an 2e. de la R. F.

Je recois tous les jours de nouvelles plaintes sur les insultes que les Anglais se plaisent à faire essuyer au pavilion des Etats Unis; les pieces cijointes vous prouveront que la souveraineté de votre pays est impunement violée non pas par l’exercice légitime que nous avons voulu faire de quelques droits que les traités nous accordent, mais par la spoliation, le pillage, le mauvais traitement exercés par nos ennemis au mepris de vos loix et à l’ombre même des signes de votre souveraineté. Sur toutes les mers une piraterie audacieuse poursuit jusque dans vos vaisseaux les propriétés françaises et même celles des americains, quand elles sont destinées pour nos ports; vos droits politiques ne sont comptes pour rien. En vain les principes de neutralité établissent ils que les vaisseaux amis rendent les propriétés amies; En vain le President des Etats Unis cherche-t’il par sa proclamation à réclamer l’observation de cette maxime; En vain le desir de conserver la paix fait-il sacrifier les interets de la France à cet interet du moment; En vain la soif des richesses l’emporte telle sur l’honneur dans la balance politique de l’Amerique.
Tous ces ménagemens, toute cette condescendance, toute cette humilité n’aboutissent à rien; Nos ennemis en rient et les francais trop confiant sont punis pour avoir cru que la Nation américaine avoit un pavillion, qu’elle avoit quelque égard pour ses loix, quelque conviction de ses forces et qu’elle tenoit au sentiment de sa dignité. Il ne m’est pas possible, Monsieur, de vous peindre toute ma sensibilité sur ce scandale qui tend à la diminution de votre commerce, à l’oppression du notre et à l’abaissement à l’avilissement des Républiques. C’est aux américains à faire entendre sur ces outrages leur généreuse indignation et Je dois me borner à vous demander une seconde fois de me faire connoitre les mesures que vous avez prises pour obtenir la restitution des propriétés qui ont été enlevées à mes concitoyens sous la protection  de votre pavillon. C’est de notre Gouvernement qu’ils ont appris que les américains etoient nos alliés, que la Nation Américaine etoit souveraine et qu’elle sauroit se faire respecter. C’est donc sous la sanction même de la Nation Française qu’ils ont confié leurs biens et leurs personnes à la sauvegarde du pavillion Américain, et c’est sur elle qu’ils se reposent du soin de faire valoir leurs droits. Mais si nos concitoyens ont été trompés, si vous n’etes point en état de soutenir la souveraineté de votre peuple, parlez, nous l’avons garantie quand nous etions esclaves, nous saurons la rendre redoutable étant devenus libres. Agrées, Monsieur, mon estime & mon respect

Genet

